         Case 4:19-mc-00001-CDL Document 47 Filed 06/22/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                               COLUMBUS DIVISION

JOSEPH STORY,                                  *

       Plaintiff,                              *

vs.                                            *
                                                                CASE NO. 4:19-MC-1 (CDL)
WILLIAM L. AMOS, III,                          *

       Defendant.                              *


                                        O R D E R

       Joseph       Story   obtained       a        judgment       in        the     amount     of

$251,266.68 against William L. Amos, III on October 12, 2018 in

the U.S. District Court for the Northern District of Florida.

He    registered      the   judgment     in        this    Court       on    April     3,   2019.

Story sought, and the Court issued, a summons of continuing

garnishment to Piedmont Payment Services, LLC.                              Piedmont Payment

Services     filed     monthly    answers          to     the    summons       and    deposited

funds in the Court’s registry.                     Those funds were disbursed to

Story.        The    180-day     time    period         for      the    first       summons     of

continuing      garnishment       ended,       and      the     Court       issued    a     second

summons of continuing garnishment on November 19, 2019.                                   ECF No.

23.    At    the    time,   the    total       amount           Story       claimed    due    was

$186,451.79.        Bass Aff. ¶ 3, ECF No. 22-1.

       Piedmont Payment Services filed its sixth answer to the

second      summons    of   continuing        garnishment          on       April     30,    2020,
         Case 4:19-mc-00001-CDL Document 47 Filed 06/22/20 Page 2 of 2



stating    that   the   garnishment   withholding    amount   due   for   the

relevant time period was $3,040.50.1          Answer (Apr. 30, 2020), ECF

No. 42.      There has been no traverse and no other claim to the

funds.     Story filed a motion for disbursement of funds (ECF No.

44).     There was no response to the motion, and the motion is

granted.      The Clerk shall disburse to Joseph Story $3,040.50,

plus any interest earned on that sum while it was held in the

Court’s registry.

       IT IS SO ORDERED, this 22nd day of June, 2020.

                                          S/Clay D. Land
                                          CLAY D. LAND
                                          CHIEF U.S. DISTRICT COURT JUDGE
                                          MIDDLE DISTRICT OF GEORGIA




1 Piedmont Payment Services filed its seventh answer to the second
summons of continuing garnishment on June 1, 2020 (ECF No. 46) and
deposited $1,516.95 into the Court’s registry. There is not yet a
motion for disbursement of those funds.


                                      2
